Citation Nr: 0725930	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-37 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.

2.  Entitlement to service connection for residuals of a 
perforated left tympanic membrane, to include left ear 
hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In the March 2006 rating decision, the RO denied service 
connection for basal cell carcinoma and a perforated left 
tympanic membrane.  The veteran perfected an appeal of those 
denials.

In April 2007, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge, a transcript of 
which has been associated with the veteran's claims file.  

At the April 2007 hearing, the undersigned granted a 90-day 
extension for the veteran to submit additional medical 
evidence.  See April 2007 hearing transcript, page 11; see 
also 38 C.F.R. § 20.709 (2006).  In June 2007, the veteran 
submitted additional medical evidence regarding the issue of 
service connection for basal cell carcinoma.  He attached but 
did not sign a waiver of initial agency of original 
jurisdiction (AOJ) consideration of such evidence.  
See 38 C.F.R. § 20.1304 (2006).  It appears that this was due 
to mere inadvertence on the part of the veteran, rather than 
any stated desire on his part to have the additionally 
submitted evidence first reviewed by the AOJ.  In any event, 
in light of the decision below which is favorable to the 
veteran's skin cancer claim, any lack of waiver of AOJ 
consideration of such evidence is harmless.

Remanded issue

The RO narrowly construed the veteran's claim with respect to 
the left tympanic claim as the disability being limited to 
the current existence of a perforated tympanic membrane.  
From the veteran's presentation, however, it is clear that he 
is effectively seeking service connection for left ear 
hearing loss.  [Service connection for right ear hearing loss 
was granted in an April 1981 RO rating decision.]  

The issue of service connection for residuals of a perforated 
left tympanic membrane, to include left-ear hearing loss, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Issues not on appeal

In the March 2006 rating decision, an increased rating for 
right-ear hearing loss was denied.  To the Board's knowledge, 
the veteran has not disagreed with that determination.  That 
issue is not in appellate status.  

Various statements of the veteran reflect that he may now be 
seeking service connection for tinnitus and loss of 
equilibrium.  However, service connection has previously been 
denied for ringing in the ears (tinnitus) and dizziness (loss 
of equilibrium) in an unappealed April 1982 rating decision.  
The RO has not considered service connection for tinnitus and 
loss of equilibrium, much less determined whether new and 
material evidence has been submitted to reopen these claims.  
Those issues are referred to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence of record serves to link the 
veteran's current basal cell carcinoma and its residuals to 
his sun exposure during military service.


CONCLUSION OF LAW

Basal cell carcinoma was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for basal cell 
carcinoma.

The veteran is seeking service connection for basal cell 
carcinoma.  As discussed below, the issue of service 
connection for a perforated left tympanic membrane is being 
remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
October 2005 and June 2006, which were specifically intended 
to address the requirements of the VCAA.  The veteran has not 
contended that VCAA notice was in any way inadequate.  

As is discussed below, the Board's decision has resulted in 
allowance of service connection for basal cell carcinoma.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date therefor.  The Board notes that 
the RO provided notice under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) regarding disability rating and effective 
date in the June 2006 letter.  The Board is confident that 
should additional notice be required, such will be provided 
to the veteran.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection for carcinoma may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The Board will apply a Hickson analysis.  Concerning element 
(1), current disability, recent medical records are replete 
with findings demonstrating that the veteran has had basal 
cell carcinoma and has residuals thereof.  Hickson element 
(1), a current disability, is met.

Turning to element (2), the Board will separately discuss in-
service disease (to include the one-year presumptive period 
after service) and injury.

With respect to in-service disease, the veteran's service 
medical records do not show a diagnosis of basal cell 
carcinoma or any other skin cancer.  The objective medical 
evidence of record establishes the onset of basal cell 
carcinoma at the earliest in 2005, almost 30 years after 
separation from service and long after the end of the one-
year presumptive period.  

Turning to the matter of in-service injury, the claimed 
injury is exposure to the sun.  The veteran has made 
statements that he was exposed to the sun during the time he 
served in Hawaii, which was over two years.  The veteran 
indeed appears to have been stationed in Hawaii from 1973 to 
1975. The Board takes judicial notice of Hawaii's location 
and the fact that military personnel working outdoors in 
Hawaii are likely to be exposed to excessive amounts of 
sunlight year round.  The Board also notes that the veteran 
is from Massachusetts, which is not noted for such a climate. 

Moreover, a report of a January 2006 VA examination and a 
June 2007 statement from G.B., N.P., who worked in a 
dermatology department, reflect that sun exposure, to include 
sun exposure in Hawaii, can be considered an injury.  
Hickson element (2) has therefore been established.

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  That is, it must 
be ascertained whether there is a nexus between the veteran's 
basal cell carcinoma, diagnosed decades after service, and 
in-service sun exposure.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).   The veteran's own comments are entitled to no 
weight of probative value. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

A January 2006 VA examiner noted that basal cell carcinomas 
can be secondary to extensive sun exposure.  The examiner did 
not specifically link the veteran's basal cell carcinomas to 
sun exposure in service in particular.  [It appears that the 
veteran has spent most of his life in Massachusetts, with his 
time in Hawaii in service being the only time he spent in a 
tropical or subtropical climate.] 

In a June 2007 opinion, G.B., N.P. noted that basal cell 
carcinoma is a type of skin cancer caused by excessive sun 
exposure.  G.B., N.P. added that there was no doubt that 
having been stationed in Hawaii while serving in the 
military, the veteran received a cumulative amount of sun 
exposure and skin damage that has contributed to his current 
skin cancer issues.  

Even though G.B. is not a medical doctor, his medical opinion 
cannot be rejected out of hand.  See Goss v. Brown, 9 Vet. 
App. 109 (1996) [to qualify as an expert, a person need not 
be licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  Moreover, it appears that since G.B. works in a 
dermatology department, he has expertise in dermatology.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  

This competent medical opinion, fairly read, is sufficient to 
establish a nexus between the veteran's current basal cell 
carcinoma and his in-service sun exposure.  There is no 
competent medical nexus opinion to the contrary.  Element 
(3), and therefore all elements necessary to establish 
service connection, has been satisfied.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish service connection 
for basal cell carcinoma.  The benefit sought on appeal is 
accordingly allowed.


ORDER

Service connection for basal cell carcinoma is granted.



REMAND

2.  Entitlement to service connection for residuals of a 
perforated left tympanic membrane, to include left ear 
hearing loss.

As was alluded to in the Introduction, the RO narrowly 
interpreted the veteran's claim as a claim for tympanic 
membrane injury only.  The RO denied the claim because the 
veteran's left tympanic membrane is currently intact.  The 
Board, however, believes that the claim encompasses left ear 
hearing loss, claimed by the veteran as being related to 
noise exposure in service. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further development.

A report of a November 2005 VA audiological examination 
reveals a left ear hearing loss per 38 C.F.R. § 3.385 (2006).   
Hickson element (1), current disability,  has therefore been 
met.  With respect to in-service incurrence of disease or 
injury, the veteran has asserted that he had hazardous noise 
exposure in service.  The veteran's service medical records 
show complaints of hearing loss and noise exposure.  In-
service incurrence of injury, that is to say hazardous noise 
exposure, has been shown, which is sufficient to satisfy 
Hickson element (2).

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In light of the current diagnosis of hearing loss and 
evidence showing in-service noise exposure, the Board 
believes that a medical opinion to determine the etiology of 
the left-ear hearing loss is necessary.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for review of the 
file by an appropriately qualified 
medical professional.  The reviewer 
should provide an opinion as to whether 
it is as least as likely as not that the 
veteran's current the left-ear hearing 
loss is related to the veteran's military 
service, including in-service noise 
exposure.  If the reviewer deems it to be 
necessary, the veteran should undergo 
diagnostic testing to determine the 
nature of the left-ear hearing loss.  The 
reviewing medical professional should 
provide an explanation for the opinion.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal, entitlement to service connection 
for left tympanic membrane, to include 
left ear hearing loss.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


